Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 9 February 2021 have been entered. Claims 1, 2, 6, 7, 10, 12-15 have been amended.  No claims have been canceled.  No claims have been added. Claims 1-3, 5-8, 10, 12-15 are still pending in this application, with claims 1, 6, 10, 13, and 15 being independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (“Kim7595”, U.S. Pre-Grant Publication 20180137595 A1).

Regarding claim 1, Kim7595 discloses a vehicle device, comprising: 
a display (Kim7595 Fig. 1 [0052] (100)); a memory (Kim7595 Fig. 3 (115)); at least one or more sensors (Kim7595 [0135]-[0136] proximity sensor and camera); 
a communication unit configured to communicate with an external electronic device (Kim7595 Fig. 3 (111)); and a processor (Kim7595 [0049]) configured to:
identify whether a user enters a vehicle based on information obtained by the at least one or more sensors (Kim7595 [0153] detects a passenger has entered a vehicle.  Kim7595 [0135]-[0136] uses a proximity sensor and camera to identify passenger boarding.), 
transmit, through the communication unit, information about the entering of the vehicle of the user to the external electronic device (Kim7595 [0174] transmits boarding information to the “outside”.  In light of [0062], outside is interpreted as an antenna connected to a terminal.  “Transmit a received signal (for example, a destination setting signal, a fare payment signal, a camera image, and the like) from the outside to the server.”), 
receive, through the communication unit, first information by an application executed by the external electronic device based on the information about the entering of the vehicle of the user, wherein the application is designated from among a plurality of applications of the external electronic device in response to the information about the entering of the vehicle of the user (Kim7595 [0063] controls the vehicle’s display device from the server.  Kim7595 [0094] displays boarding information including vehicle information and driver information.  Kim7595 [0095] displays various pieces of content to the passenger, including news and a map.), and
display the first information received from the external electronic device on a first area of the display and second information by a navigation application executed by the vehicle on a second area of the display.  (Kim7595 (Fig. 16 [0232]-[0234]) illustrates a passenger display divided into three areas.  The default information for the first area (1610) may be advertisement information.  The third area (1630) displays travel distance and real-time traffic information (navigation).)

Regarding claim 6, in light of the rejection in claim 1, the method in claim 6 is similar and performed by the device in claim 1. Therefore, claim 6 is rejected for the same reason as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 3, 7, 8, 10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim7595”, U.S. Pre-Grant Publication 20180137595 A1), in view of Tamura (US Pre-Grant Publication 20150251538 A1).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Kim7595 above.
Kim7595 does not describe the vehicle device of claim 1, wherein the processor is configured to modify the second information to display vehicle display information based on a predesignated vehicle display condition and display the vehicle display information on a the second area of the display.
However, these features are well known in the art as taught by Tamura. For example, Tamura discloses the vehicle device of claim 1, wherein the processor is configured to modify the place information to display vehicle display information based on a predesignated vehicle display condition and display the vehicle display information on a designated area of the display.  (Tamura (Fig. 5A [0050]) displays external (navigation) information from an external source at a location displayable on the display: a second display area (R2).  The predesignated vehicle display condition is interpreted as displaying the external navigation information in the second display area (R2).)


Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Kim7595 and Tamura above.
Tamura further teaches the vehicle device of claim 2, wherein the predesignated vehicle display condition includes at least one of an image type set not to be displayed on the display, a color type set not to be displayed on the display, a size and length of text displayable on the display, a type and size of an object displayable on the display, a number of objects displayable on the display, and a location displayable on the display.  (Tamura (Fig. 5A [0050]) displays external (navigation) information from an external source at a location displayable on the display: a second display area (R2).)

Regarding claim 7, in light of the rejection in claim 2, the method in claim 7 is similar and performed by the device in claim 2. Therefore, claim 7 is rejected for the same reason as claim 2.

Regarding claim 8, in light of the rejection in claim 3, the method in claim 8 is similar and performed by the device in claim 3. Therefore, claim 8 is rejected for the same reason as claim 3.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim7595”, U.S. Pre-Grant Publication 20180137595 A1), in view of Tamura (US Pre-Grant Publication 20150251538 A1), in view of Kim (KR 20150033355 A).

Regarding claim 5, the claimed invention for claim 2 is shown to be met with explanations from Kim7595 and Tamura above.
Kim7595 and Tamura per se do not describe the vehicle device of claim 2, wherein an object displayable on the display includes a card-type object, and wherein the card-type object includes an application icon area, a title area, and a details area.
However, these features are well known in the art as taught by Kim and Tamura. For example, Kim and Tamura disclose the vehicle device of claim 2, wherein an object displayable on the display includes a card-type object, and wherein the card-type object includes an application icon area, a title area, and a details area.  (Kim (Fig. 13 (b)) illustrates a webpage displayed on a split screen with a title “Google”, an icon to the right of the URL, and details below the title.  Tamura [0002] describes external information as including an internet browser.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kim7595’s display device capable of 

Regarding claim 10, Kim7595 as modified by Tamura disclose an electronic device (Tamura Fig. 1 (103) [0028]), comprising: 
a memory (Tamura [0034]); 
a communication unit configured to communicate with a vehicle device (Tamura [0034] discloses a second communication unit that connects to the vehicle-mounted device.); and 
a processor electrically connected with the communication unit and the memory. (Tamura [0034] microcomputer.  See Fig. 2 (103) for component connections.)

Kim7595 discloses receive, through the communication unit, information about entering a vehicle of a user from the vehicle device (Kim7595 [0174] transmits boarding information to the “outside”.  In light of [0062], outside is interpreted as an antenna connected to a terminal.  “Transmit a received signal (for example, a destination setting signal, a fare payment signal, a camera image, and the like) from the outside to the server.”), 
obtain first information by a designated application from among a plurality of applications of an external electronic device in response to receiving the information about the entering of the vehicle of the user, and 
transmit, through the communication unit, the first information by the designated application to the vehicle.  (Kim7595 [0063] controls the vehicle’s display device from the server.  Kim7595 [0094] displays boarding information including vehicle information and driver information.  Kim7595 [0095] displays various pieces of content to the passenger, including news and a map.)

Regarding claim 13, in light of the rejection in claim 10, the method in claim 13 is similar and performed by the device in claim 10. Therefore, claim 13 is rejected for the same reason as claim 10.

Regarding claim 15, in light of the rejection in claim 10, the medium in claim 15 is similar and implemented with the device in claim 10. Therefore, claim 15 is rejected for the same reason as claim 10.

Claims 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim7595”, U.S. Pre-Grant Publication 20180137595 A1), in view of Tamura (US Pre-Grant Publication 20150251538 A1), in view of Chutorash et al. (“Chutorash”, US Pre-Grant Publication 20110257973 A1).

Regarding claim 12, the claimed invention for claim 10 is shown to be met with explanations from Kim7595 and Tamura above.
the electronic device of claim 10, wherein the designated application includes a first application related to a home or a second application related to a company.
However, these features are well known in the art as taught by Chutorash. For example, Chutorash discloses the electronic device of claim 10, wherein the designated application includes a first application related to a home (Chutorash [0081] discloses security software with respect to communications between a portable device and vehicle control system.) or a second application related to a company.
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kim7595’s display device capable of providing various pieces of information to a passenger or a driver in the vehicle, Tamura’s vehicle device that communicates with an external device with Chutorash’s vehicle user interface because with Chutorash’s vehicle user interface, the alert may be forwarded from portable device to vehicle control system for display, processing, and/or audible indication. Further, commands generated at a vehicle user interface may be provided to portable device for processing, execution, and/or forwarding commands or requests to the home security system [0090].

Regarding claim 14, in light of the rejection in claim 12, the method in claim 14 is similar and performed by the device 12. Therefore, claim 14 is rejected for the same reason claim 12.

Response to Arguments
The Applicants’ arguments (pages 7-11 filed 9 February 2021) regarding the 35 USC 103 rejections of independent claims 1, 6, 10, 13, and 15 have been fully considered.
The Applicants generally argue Tamura and Kato do not discloses the amended limitations, which are similar in all independent claims.
The Examiner finds this argument moot because of disclosures in the new reference Kim7595.  Kim7595 discloses a system that detects a passenger’s entry to a vehicle using a proximity sensor and a camera, transmits boarding information to the outside (connected to a server), the server connecting to the vehicle display and displaying a plurality of content, which includes vehicle information, advertisements, and traffic information (navigation).
Thus, in light of Kim7595 with server structure from Tamura, claims 1 and 6 are rejected under 35 USC 102(a)(2) and claims 10, 13, and 15 are rejected under 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613